IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
vs. : Case No. 3:l9cr32
TRACY DAVIS, SR., : IUDGE WALTER H. RICE
Defendant.

 

SECOND AMENDED PRELIMINARY PR_ETRIAL ORDER;
NEW TRlAL DA'I`E AND OTHER DATES SET

 

 

 

Date of Scheduling Conference from 4/15/2019 on 4/9/2019
Jury Trial Date 7/15/2019
Final Pretrial Conference (by telephone) l‘\/londayq 778/2019 at 5:00 pm

 

MOtion Filing Deadline

 

 

 

 

Oral and Evidentiary Motions 5/13/2019

Other Motions 6/14/2019
Discovery Cut-off 7/1/2019
Speedy Trial Deadline waived by Motion to Continue

4/15/2019 trial date and request for
90-day continuance and Waiver of
speedy trial time1 the Court finding that
Within the factual and legal eonf`mes Of
this case1 the ends 01c iustice outweigh

the interests of the public and the

Discoveq/ out - Plaintiff to Defendant

April 24, 2019

Defendant in a speedy trial. 18 U.S.C.

§3161etseq.

 

accomplished

CJL~/ §§

WALTER H. RICE
UNI'I`ED STATES DISTRICT .TUDGE

